Citation Nr: 0733849	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-28 891	)	DATE
	)
	)


THE ISSUE

Whether that portion of the August 29, 1996, Board of 
Veterans' Appeals decision which denied service connection 
for a bilateral foot disorder was clearly and unmistakably 
erroneous.  

(The issue of the veteran's entitlement to service connection 
for a chronic bilateral foot disorder is the subject of a 
separate decision.)  


REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1988 to June 
1989.  

The issue of the veteran's entitlement to service connection 
for a chronic bilateral foot disorder is the subject of a 
separate Board of Veterans' Appeals (Board) decision.  


FINDINGS OF FACT

1.  An August 29, 1996, Board decision reopened the veteran's 
claim of entitlement to service connection for a bilateral 
foot disorder and denied the claim under the provisions of 38 
C.F.R. § 3.655(b) (1995) due to his failure to report without 
good cause for a scheduled May 1996 Department of Veterans 
Affairs examination.  

2.  The evidence before the Board in August 1996 did not 
establish that the veteran received notice of the scheduled 
May 1996 Department of Veterans Affairs examination.  


CONCLUSION OF LAW

The Board committed clear and unmistakable error in its 
August 29, 1996, decision in denying service connection for a 
bilateral foot disorder under the provisions of 38 C.F.R. 
§ 3.655(b) (1995).  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 3.655(b) (1995); 38 C.F.R. §§ 20.1400, 20.1403 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims' 
(Court) decision in 


Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for Department of Veterans 
Affairs (VA) benefits.  The Court has directed that the VCAA 
does not apply to claims of clear and unmistakable error.  
Hines v. Principi, 18 Vet. App. 227, 235 ( 2004); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  


II.  Historical Review

In November 1992, the veteran sought to reopen his claim of 
entitlement to service connection for a bilateral foot 
disorder.  In February 1994, the Atlanta, Georgia, Regional 
Office (RO) determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for a chronic bilateral foot disorder and 
denied service connection for a chronic foot disorder to 
include frostbite residuals.  In his April 1994 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge sitting at the RO.  

In December 1995, the RO scheduled the veteran for the 
requested hearing.  The hearing notice was returned by the 
United States Postal Service (USPS) marked "Not 
del[iverable] as addressed."  

In March 1996, the Board framed the issue on appeal as 
"whether new and material evidence has been presented to 
reopen the appellant's claim of entitlement to service 
connection for a bilateral foot disorder."  The Board 
specifically observed that:

Second, a review of the record reveals 
that the veteran has requested a hearing 
with a member of the Board at the 
regional office; however, there is no 
evidence that the requested hearing has 
taken place.  The claims folder does 
contain a letter, dated December 14, 
1995, advising the veteran that his 
hearing before the Travel Section of the 
Board was scheduled for February 5, 1996.  
The envelope accompanying the letter was 
returned to the RO and marked "not del as 
addressed." 

***

As a result of the slight discrepancy in 
the veteran's address, the Board cannot 
conclude that the veteran was provided 
with adequate notice of his Travel Board 
hearing.  Therefore, the RO must contact 
the veteran, using the deliverable 
address format, and ask the veteran 
whether he would like to reschedule the 
Travel Board hearing.  If he does want a 
opportunity to testify before the Travel 
Board, the RO should reschedule the 
hearing.  

The copy of the Board's March 1996 Remand sent to the veteran 
was returned by the USPS marked "Return to Sender - 
Attempted - not known."  An April 1996 RO letter to the 
veteran implementing the Board's Remand instructions was 
returned by the USPS marked "Not del[iverable] as 
addressed."  

A written VA examination notice addressed to the veteran 
scheduling a May 1996 evaluation is not of record.  A May 20, 
1996, notation in the record indicates that "Exams cancelled 
FEET FAILED TO REPORT."  

A July 1996 RO notice to the Board relates that:  

Letter of April 12, 1996 was addressed to 
the veteran at the above location and 
letter was returned as "not deliverable 
as addressed."  No change of address was 
received from the veteran.  ...  
Examination was requested at the VA 
Medical Center Decatur and notice of May 
20, 1996 from the VA Medical Center 
indicates that the veteran failed to 
report for scheduled examination.  

In its August 29, 1996 decision, the Board determined that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder and denied the claim under the 
provisions of 38 C.F.R. § 3.655 (1996).  The Board 
specifically concluded that the veteran's claim for service 
connection was "denied due to his failure to report, without 
good cause, for the VA examination scheduled in May 1996."  
The copy of the Board's decision sent to the veteran was 
returned by the USPS marked "Return to sender - Attempted - 
not known."  


III.  Clear and Unmistakable Error

In his August 2002 clear and unmistakable error (CUE) claim, 
the veteran advances that the Board committed CUE in that 
portion of its August 29, 1996, decision which denied service 
connection for a bilateral foot disorder under the provisions 
of provisions of 38 C.F.R. § 3.655(b) (1995).  He asserts 
that he never received notice of the VA examination.  

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2007).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2007).  

In August 1996 and at the present time, the provisions of 38 
C.F.R. § 3.655 direct, in pertinent part, that: 

  (a)  General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

  (b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.  

In its August 29, 1996, decision, the Board reopened the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder and denied the claim under the 
provisions of 38 C.F.R. § 3.655 upon its determination that 
there was no evidence of record which (1) explained "the 
circumstances surrounding the appellant's failure to report 
for the May 1996 VA examination" and (2) showed "'good 
cause' for his failure to report."  The Board's decision 
fails to identify any evidence establishing the veteran 
actually received notice of the scheduled VA examination.  
The documentation then of record reflects that: the December 
1995 notice of a scheduled hearing before a Veterans Law 
Judge sitting at the RO was returned to the VA by the USPS as 
undeliverable as addressed; the March 1996 Board Remand 
discussed that fact and specifically determined that "the 
Board cannot conclude that the veteran was provide adequate 
notice of his Travel Board hearing;" the copy of the Board's 
March 1996 Remand sent to the veteran was returned by the 
USPS marked as undeliverable; an April 1996 RO notice to the 
veteran issued in compliance with the Board's March 1996 
Remand instructions was returned by the USPS marked as "not 
del[iverable] as addressed;" and a July 1996 RO notice 
specifically informed the Board that the April 1996 RO notice 
to the veteran had been returned as undeliverable and no 
change of address had been received from the veteran.  

Such evidence clearly does not establish that the veteran 
received notice of the scheduled VA examination for 
compensation purposes on the basis of either his actual 
receipt or upon the presumption of administrative regularity 
in the delivery of examination notices.  Indeed, it actually 
negates such a conclusion.  In reviewing a similar factual 
scenario, the Court has held that:  

Although Mr. Clarke asserts that he never 
received notice of the 1985 RO decision, 
we have recognized that "[t]here is a 
presumption of regularity under which it 
is presumed that government officials 
'have properly discharged their official 
duties.'"  Ashley v. Derwinski, 2 Vet. 
App. 307, 308 (1992) (quoting United 
States v. Chem. Found., Inc., 272 U.S. 1, 
14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  
...  Accordingly, in 1985, VA was required 
to mail Mr. Clarke, at his last known 
address of record, notice of the 1985 RO 
decision and of his right to appeal that 
decision to the Board.  Based on the 
presumption of regularity, we presume 
that "the Secretary properly discharged 
his official duties by mailing a copy of 
[the 1985 RO] decision to [Mr. Clarke's] 
last known address ... on the date that 
the decision was issued."  Id.  However, 
the presumption of regularity is not 
absolute.  To rebut the presumption, Mr. 
Clarke, in addition to asserting 
nonreceipt, bears the burden of producing 
clear evidence that VA did not follow its 
regular mailing practices or that its 
practices were not regular.  See Woods, 
14 Vet. App. at 220; Ashley, 2 Vet. App. 
at 309.  Absent the production of such 
clear evidence, delivery is proven.  If, 
on the other hand, clear evidence is 
presented to rebut the presumption of 
regularity, the burden then shifts to the 
Secretary to establish proper mailing of 
notice in accordance with the Court's 
caselaw.  See Baxter v. Principi, 17 Vet. 
App. 407, 410 (2004).  

Whether clear evidence exists to rebut 
the presumption of regularity is a 
question of law that this Court reviews 
de novo.  See Crain v. Principi, 17 Vet. 
App. 182, 188 (2003).  An "assertion of 
nonreceipt, standing alone, does not 
rebut the presumption of regularity in 
VA's mailing process."  Jones v. West, 
12 Vet. App. 98, 102 (1998).  Instead, 
the clear evidence requirement mandates 
not only a declaration by the appellant 
of nonreceipt, but additional evidence to 
corroborate the appellant's declaration, 
such as an addressing error by VA that 
was consequential to delivery.  See 
Santoro v. Principi, 274 F.3d 1366, 1370 
(Fed. Cir. 2001)  ("The purpose of an 
address is to supply information for 
delivery of mail to its intended 
destination.   Hence, an address 
containing errors inconsequential to 
delivery is still proper.").  

VA's use of an incorrect address is often 
consequential to delivery.  Thus, we have 
found the existence of clear evidence to 
rebut the presumption of regularity when 
VA addressed communications to a wrong 
street name, wrong street number, or 
wrong ZIP code in circumstances 
indicating that such errors were 
consequential to delivery.  See Fluker v. 
Brown, 5 Vet. App. 296, 298 (1993) 
(finding the existence of clear evidence 
to rebut the presumption of regularity 
where the Board mailed a decision to 
"244 Allen St., East Montevallo, AL 
35115" when the claimant's correct 
address was "244 Island St. East, 
Montevallo, AL 35115" (emphasis added)); 
Piano v. Brown, 5 Vet. App. 25, 26-27 
(1993) (per curiam order) (finding the 
existence of clear evidence to rebut the 
presumption of regularity where the Board 
mailed its decision to "2313 Isabela, 
Philippines" when the claimant's correct 
address was "3313 Isabela, Philippines" 
(emphasis in original)); see also Crain, 
17 Vet. App. at 188-89 (finding the 
existence of clear evidence to rebut the 
presumption of regularity when VA mailed 
a Statement of the Case to an incorrect 
ZIP code that was associated with a city 
located approximately 112 miles from the 
city corresponding to the correct ZIP 
code); but see Santoro, 274 F.3d at 1370 
(finding use of wrong ZIP code 
inconsequential to delivery for purposes 
of 38 U.S.C. § 7266(a) when veteran 
addressed his Notice of Appeal using the 
ZIP code for the Department of Veterans 
Affairs instead of this Court's ZIP 
code).  Clarke v. Nicholson, 21 Vet. App. 
130, 133 (2007).  

The actual VA examination notice is not contained within the 
claims folder.  VA mailings bracketing the date of the 
presumed mailing were returned by the USPS as undeliverable 
as addressed.  The RO informed the Board that the veteran had 
not subsequently submitted a change of address.  The 
provisions of 38 C.F.R. § 3.655(b) were incorrectly applied.  
This error precluded the Board from reaching the merits of 
the veteran's reopened claim.  Therefore, the Board concludes 
that the August 29, 1996, Board decision was clearly and 
unmistakably erroneous in denying service connection for a 
bilateral foot disorder under the provisions of 38 C.F.R. 
§ 3.655(b).  

ORDER

As the Board's August 29, 1996, Board decision was clearly 
and unmistakably erroneous in denying service connection for 
a bilateral foot disorder under the provisions of 38 C.F.R. 
§ 3.655, the benefit sought on appeal is granted.



                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



